           Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    In the Matter of the
    Federal Bureau of Prisons’ Execution
    Protocol Cases
                                                             Case No. 19-mc-0145 (TSC)
    LEAD CASE: Roane, et al. v. Barr
    THIS DOCUMENT RELATES TO:
    ALL CASES


                                  JOINT STATUS REPORT

          Defendants, Dustin Higgs, and Corey Johnson 1 respectfully provide this joint status report

pursuant to the Court’s minute order dated December 17, 2020.

          1.     During a telephonic status conference on December 17, 2020, counsel for Dustin

Higgs reported that Mr. Higgs had tested positive for COVID-19 on December 16, 2020, and that

she was notified by counsel for the Bureau of Prisons on December 17, 2020, of Mr. Higgs’s

positive test result. Immediately after the conference, the Court issued a minute order directing the

parties to file a joint status report on or before Monday, December 28, 2020, with an update on Mr.

Higgs’s condition. The Court also directed the parties to provide an update on whether the United

States District Court for the District of Maryland has amended Mr. Higgs’s judgment of conviction

and designated a state whose law will govern the manner of Mr. Higgs’s execution.

          2.     On December 22, 2020, Mr. Higgs sought and was granted leave to file a second

amended and supplemental complaint and a motion for preliminary injunction related to his

positive COVID-19 test. ECF Nos. 369, 370, 371. Defendants’ response to the that motion for

preliminary injunction is due on or before December 31, 2020.


1
 Defendants note that Mr. Johnson’s name is spelled “Cory” on his criminal docket and on the
docket in this Court. At the request of Mr. Johnson’s counsel, however, the parties use the spelling
“Corey” throughout this filing.
          Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 2 of 8




         3.     On December 23, 2020, Plaintiff Corey Johnson also filed a motion for leave to file

a supplemental complaint and a motion for preliminary injunction related to COVID-19, after

being informed by counsel for the Bureau of Prisons on December 18, 2020, that he too had tested

positive for COVID-19 on December 16, 2020. Defendants’ response to Mr. Johnson’s motion for

preliminary injunction is also due on or before December 31, 2020. Accordingly, the parties hereby

provide an update on Mr. Johnson’s condition as well.

         4.     On December 27, 2020, both Mr. Higgs and Mr. Johnson were medically cleared

from isolation status. Guidelines issued by the Centers for Disease Control and Prevention provide

that an individual who has had COVID-19 and developed symptoms that are not classified as

severe and who does not have a severely weakened immune system may be around others after (1)

ten days since symptoms first appeared, and (2) twenty-four hours with no fever without the use

of fever-reducing medications, and (3) other symptoms of COVID-19 are improving. 2 Bureau of

Prisons medical staff have determined that Mr. Higgs and Mr. Johnson each meets these criteria as

of December 27, 2020. This guidance does not require a negative test or for symptoms to fully

resolve before a person can be medically cleared from isolation status. Indeed, Mr. Higgs and Mr.

Johnson continue to experience some symptoms consistent with COVID-19.

         5.     Mr. Higgs has not required hospitalization since testing positive for COVID-19.

During his most recent clinical encounter on December 27, 2020, BOP medical records indicate

that Mr. Higgs reported a mild “stuffy” nose, a nearly resolved headache (with no headache at the

time of the encounter), and improving symptoms. His temperature was normal, and his oxygen

saturation was 100%.




2
    See https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/end-home-isolation.html


                                                 2
          Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 3 of 8




       6.      Counsel for Mr. Higgs separately state that they believe that Mr. Higgs has more

substantial symptoms than these records indicate. In particular, they believe that Mr. Higgs has

developed labored breathing over the past several days, and continues to experience labored

breathing, which he has reported to BOP staff.

       7.      Mr. Johnson has not required hospitalization since testing positive for COVID-19.

During his most recent clinical encounter on December 27, 2020, BOP medical records indicate

that Mr. Johnson reported a “little cough” and denied difficulty breathing. His temperature was

normal.

       8.      Counsel for Mr. Johnson also separately states that they believe the BOP medical

records do not accurately summarize Mr. Johnson’s medical symptoms and tests. For example, Mr.

Johnson previously suffered from body aches and more severe fatigue than indicated, despite

reporting it to BOP staff. Additionally, the records indicate that Mr. Johnson refused an oxygen

saturation test on December 27, 2020, even though he reported to his counsel that he did not.

According to the records, Mr. Johnson has not received an oxygen saturation test since December

26, 2020.

       9.      With respect to the proceedings in District of Maryland, Defendants and Mr. Higgs

report that the court has not yet issued a decision. On December 25, 2020, the United States filed

a notice with the court informing it of today’s deadline with this Court and requesting a decision

on or before December 28, 2020, or, if that is not possible, by December 31, 2020.

                                        *        *     *




                                                 3
       Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 4 of 8




Respectfully submitted,

JEFFREY BOSSERT CLARK                             MICHAEL R. SHERWIN
Acting Assistant Attorney General                 Acting United States Attorney

JEAN LIN                                          DANIEL F. VAN HORN, D.C. Bar #924092
Special Litigation Counsel                        Chief, Civil Division

JONATHAN KOSSAK, D.C. Bar #991478                 By: /s/ Johnny Walker
CRISTEN C. HANDLEY, MO Bar #69114                 JOHNNY H. WALKER, D.C. Bar #991325
BRADLEY P. HUMPHREYS,                             Assistant United States Attorney
  D.C. Bar #988057                                555 4th Street, N.W.
Trial Attorneys                                   Washington, District of Columbia 20530
Federal Programs Branch                           Telephone: 202 252 2575
Civil Division, Department of Justice             Email: johnny.walker@usdoj.gov
1100 L Street, N.W.                               Counsel for Defendants
Washington, District of Columbia 20005
(202) 514-3716
jean.lin@usdoj.gov
jonathan.kossak@usdoj.gov
christen.handley@usdoj.gov
bradley.humphreys@usdoj.gov


 /s/ Alex Kursman
Alex Kursman
Devon Porter
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – alex_kursman@fd.org
devon_porter@fd.org

Counsel for Dustin Higgs

/s/ Donald P. Salzman
Donald P. Salzman
D.C. Bar #479775
SKADDEN, ARPS, SLATE,
    MEAGHER & FLOM LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005-2111
(202) 371-7983




                                              4
       Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 5 of 8




Alexander C. Drylewski (admitted pro hac
vice)
Andrew R. Beatty (pro hac vice motion
pending)
One Manhattan West
New York, NY 10001
(212) 735-3278

Counsel for Plaintiff Corey Johnson


Dated: December 28, 2020




                                           5
    Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 6 of 8




                           CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2020, I caused a true and correct copy of

foregoing to be served on all following counsel of record via the Court’s CM/ECF system.
 Joshua C. Toll                              Ginger D. Anders
 King & Spalding LLP                         Jonathan S. Meltzer
 (202) 737-8616                              Brendan Gants
 jtoll@kslaw.com                             Munger, Tolles & Olson LLP
                                             (202) 220-1100
 Margaret O’Donnell
                                             ginger.anders@mto.com
 (502) 320-1837
 mod@dcr.net                                 Counsel for Plaintiff Brandon Bernard
 Counsel for Plaintiff Anthony Battle


 Alex Kursman                                Scott W. Braden
 Shawn Nolan                                 Arkansas Federal Defender Office
 Federal Community Defender Office,          (501) 324-6114
 E.D. Pa.                                    Scott_Braden@fd.org
 (215) 928-0520                              Jennifer Ying
 alex_kursman@fd.org                         Andrew Moshos
 shawn_nolan@fd.org                          Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Alfred Bourgeois      (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com
                                             Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                 Amy Lentz
 Federal Community Defender Office,          Steptoe & Johnson, LLP
 E.D. Pa.                                    (202) 429.1320
 (215) 928-0520                              alentz@stepoe.com
 joseph_luby@fd.org
                                             Counsel for Plaintiff Orlando Hall
 Counsel for Plaintiff Chadrick Fulks
   Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 7 of 8




Shawn Nolan                                   Gregory S. Smith
Federal Community Defender Office,            (202) 460-3381
E.D. Pa.                                      gregsmithlaw@verizon.net
(215) 928-0520
shawn_nolan@fd.org                            Counsel for Plaintiff William LeCroy
Counsel for Plaintiff Dustin Higgs


Jon Jeffress                                  Donald P. Salzman
KaiserDillon PLLC                             Charles F. Walker
(202) 640-2850                                Steven M. Albertson
jjeffress@kaiserdillon.com                    Skadden, Arps, Slate, Meagher & Flom
                                              LLP
Timothy Kane
                                              (202) 371-7983
Shawn Nolan
                                              donald.salzman@skadden.com
Federal Community Defender Office,
E.D. Pa.                                      Counsel for Plaintiff Corey Johnson
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken


David S. Victorson                            Shawn Nolan
Hogan Lovells US LLP                          Federal Community Defender Office,
(202) 637-5600                                E.D. Pa.
david.victorson@hoganlovells.com              (215) 928-0528
                                              shawn_nolan@fd.org
Pieter Van Tol
Hogan Lovells US LLP                          Gary E. Proctor
(212) 918-3000                                Law Offices of Gary E. Proctor, LLC
pieter.vantol@hoganlovells.com                (410) 444-1500
                                              garyeproctor@gmail.com
Counsel for Plaintiff Daniel Lewis Lee
                                              Counsel for Plaintiff Jeffrey Paul




                                          2
   Case 1:19-mc-00145-TSC Document 376 Filed 12/28/20 Page 8 of 8




Gerald W. King, Jr.                             Alan E. Schoenfeld
Jeffrey Lyn Ertel                               Ryan M. Chabot
Federal Defender Program, Inc.                  Wilmer Cutler Pickering Hale and Dorr
(404) 688-7530                                  LLP
Gerald_King@fd.org                              (212) 230-8880
Jeff_Ertel@fd.org                               Alan.Schoenfeld@WilmerHale.com
Brandon D. Almond                               Ryan.Chabot@WilmerHale.com
Troutman Sanders LLP                            Andres C. Salinas
Washington, D.C. 20004                          Wilmer Cutler Pickering Hale and Dorr
(202) 274-2864                                  LLP
brandon.almond@troutmansanders.com              (202) 663-6289
Counsel for Richard Tipton, III                 Andres.Salinas@WilmerHale.com
                                                Counsel for Wesley I. Purkey


Dale A. Baich                                   Amy Karlin
Jennifer M. Moreno                              Interim Federal Public Defender
Federal Public Defender                         Celeste Bacchi
District of Arizona                             Jonathan C. Aminoff
(602) 382-2816                                  Deputy Federal Public Defenders
dale_baich@fd.org                               (213) 894-2854
jennifer_moreno@fd.org                          celeste_bacchi@fd.org
Counsel for Plaintiff Keith Nelson              Counsel for Plaintiff Julius O. Robinson


Paul F. Enzinna                                 Evan Miller
Ellerman Enzinna PLLC                           Vinson & Elkins LLP
(202)753-5553                                   (202) 639-6605
penzinna@ellermanenzinna.com                    emiller@velaw.com
Counsel for Plaintiff James H. Roane, Jr.       Counsel for Bruce Webster




                                                 /s/Johnny Walker
                                                Assistant United States Attorney
                                                Counsel for Defendants




                                            3
